Citation Nr: 1707440	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than December 1, 2009 for the restoration of non-service connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978 and February 1979 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this case was subsequently transferred to the RO in Chicago, Illinois.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran was not afforded appropriate due process notification prior to the severance of his non-service connected pension benefits.  


CONCLUSION OF LAW

The Veteran's non-service connected pension was not properly discontinued.  38 U.S.C.A. § 1522 (West 2014); 38 C.F.R. §§ 3.103, 3.105 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Pursuant to 38 C.F.R. § 3.105(h), where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  38 C.F.R. § 3.105(h) (2016). 

Where an RO reduces or discontinues a veteran's benefits without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

Factual Background and Analysis

Initially, the Board observes that the Veteran was awarded a non-service connected pension in a May 2005 rating decision.  Thereafter, in July 2009, the Pension Management Center (PMC) in Milwaukee, Wisconsin received an Internal Revenue Service (IRS) income verification match (IVM), which indicated the Veteran had received over $29,000 in unreported income in 2007.  This income derived from a lump sum retirement payment from a former employer, and resulted in an overpayment of pension benefits.  Thereafter in a July 27, 2009 letter, the PMC notified the Veteran that his pension benefits would be terminated, and on September 1, 2009 the PMC stopped the Veteran's payments and initiated recoupment actions.  

Pursuant to the Veterans' Benefits Administration's (VBA's) procedural manual, due process is required unless income verification is received through the Social Security Death Index.  See M21-1Part X, Chapter 1, Section 1, Subsection B.  This comports with 38 C.F.R. § 3.105(h), which generally requires 60 days notification prior to any action that would result in a reduction or discontinuance of benefits, with the exception of some narrowly defined exemptions which allow for immediate reduction in benefits.  See 38 C.F.R. § 3.103(b)(3)(i-vi).  Those exceptions do not apply in this case.  Further, the VBA's manual specifically instructs the PMC that it must "make reasonable efforts to verify Internal Revenue Service (IRS) return information from a source independent of the IRS."  See M21-1Part X, Chapter 9, Section F, Subsection 2.  In particular, this manual section instructs the PMC that it should attempt to verify the income with both the income payer and the income recipient.  Id.  There is no indication such inquiry was made in this case.  Further, as noted above, the PMC did not even afford the Veteran the required 60 days' notice, as his benefits were terminated effective September 1, 2009.  Accordingly, the Board finds that the PMC failed to comply with the requirements of 38 C.F.R. § 3.105.  Therefore, the procedural due process criteria for terminating the Veteran's pension benefits were not met, and restoration of his pension benefits from the effective date of the discontinuance is in order.


ORDER

Restoration of non-service connected pension benefits from the effective date of the discontinuance, September 1, 2009, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


